DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9, 12-15 and 17-19 are pending in the application.  Claim 11 has been canceled.  No newly added claims are presented. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12-14 and 17-19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,690,096 hereinafter referred to as G2 (Gladney) in view of US Patent Publication No. US2016/0157630A1 hereinafter referred to as D1 (DeFranks), further in view of US Patent Publication No. US2010/0287708A1 hereinafter referred to as S1 (Shelby), and further in view of US Patent Publication No. US2014/0033441A1 hereinafter referred to as (M1) Morgan.  G2 discloses a mattress comprising:  at least one three dimensionally fiber matrix layer 32 (see column 5 lines 62-67 and claim 4) for a mattress construction 700 consisting of at least one three dimensional fiber matrix layer is pre-conditioned (see column 10 line 21- column 12 line 3) so as to change a mechanical property of the pre-conditioned three dimensionally fiber matrix layer ( see claim 1 and column 10 line 21-colunm 11 line 43) relative to the three dimensionally fiber matrix layer without preconditioning (see fig. 7, G2).  However, G2 does not claim a pre-conditioned three dimensionally polylactide PLA fiber matrix layer consisting of a plurality of randomly oriented polylactide (PLA) fibers bonded at coupling points between adjacent PLA fibers and having a free volume per unit area of the layer, wherein the three dimensional polymeric fiber matrix layer has a density of 1.5 to 6 lb/ft³ prior to preconditioning that increases subsequent to the pre-conditioning, wherein the at least one three dimensional PLA fiber matrix layer is intermediate at least one upper foam layer and a lower base layer and wherein the at least one three-dimensional PLA fiber matrix layer the at least one upper layer and the lower base layer have length and width dimensions that are the same.
D1 teaches an extruded (see paragraph 0005 and 0014) three dimensional polymeric fiber matrix, wherein the extruded three dimensional polymeric fiber matrix consists of randomly oriented fibers bonded at coupling points between adjacent fibers and having a free volume per unit area of the layer (see fig. 1, and paragraph 0005 and 0014); and wherein the three dimensional polymeric fiber matrix layer has a density of 1.5 to 6 lb/ft³ (see paragraph 0020) prior to preconditioning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of G2 to utilize a fiber matrix (foam pad) as taught by D1 to foam the mattress of G2. It is inherent in the combination that the density of the fiber matrix layer increase subsequent to the pre-conditioning. Such a foam pad would have been obvious to utilize for the purpose improved heat and moisture management due to improved ventilation, and such an arrangement would not yield unexpected results. 
S1 teaches a three dimensional polymeric fiber matrix 2 constructed from polylactide fibers (see paragraph 0021).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a polylactide fiber to construct a polymeric fiber matrix as taught by S1, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  The use of PLA polymeric fibers to form a fiber matrix layer is well known in the art to be used as a support.  Selection of PLA as a fiber matrix layer material would only require routine skill in the art.
Morgan discloses a mattress 1 further comprising at least one upper foam layer 26 and a lower base layer 11, wherein the three dimensional fiber matrix layer 24 is intermediate at least one upper foam layer and a lower base layer  and wherein the fiber matrix layer, the at least one upper layer and the lower base layer have length and width dimensions that are the same. It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to configure the fiber matrix of G2 to be intermediate an upper foam layer and lower base layer as taught by Morgan for the purpose of improving the comfort of the user and providing adequate ventilation.  Such a modification would not yield unexpected results. 
Re Claim 12
G2 as modified by D1 and as further modified by S1 and Morgan discloses,
wherein the at least one upper foam layer comprises a viscoelastic foam (see paragraph 0012).
Re Claim 13
G2 as modified by D1 and as further modified by S1 and Morgan discloses the claimed invention except for wherein the lower base layer comprises a polyurethane foam or a latex foam.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the lower base layer to comprise a polyurethane foam or a latex foam, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  The use of a polyurethane foam OR a latex foam is well known in the art to be used as a support.  Selection of one of these materials as a lower base layer would only require routine skill in the art. 
Re Claim 14
G2 as modified by D1 and as further modified by S1 and Morgan discloses,
wherein the lower base layer comprises a coil spring inner core disposed within a foam bucket assembly (see paragraph 0009, Morgan).
Re Claim 17
G2 as modified by D1 and as further modified by S1 and Morgan discloses,
wherein the three dimensional PLA fiber matrix layer has a height dimension of 1 to 6 inches (see paragraph 0016, D1).
Re Claim 18
G2 as modified by D1 and as further modified by S1 and Morgan discloses,
wherein the three dimensional polymeric fiber matrix layer has an indention force deflection ranging from 5 to 25 pounds-force (see paragraph 0020, D1).
Re Claim 19
G2 as modified by D1 and as further modified by S1 and Morgan discloses,
wherein the PLA is selected from the group consisting of racemic PLLA (poly-L-lactic Acid), regular PLLA (poly-L-lactic Acid), PDLA (poly-D-lactic Acid), PDLLA (poly-DL-lactic Acid), PLGA (poly-lactic-co-glycolic Acid), PCL (polycaprolactone), and combinations thereof. 

Claim 15, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over G2 in view of D1, S1 and Morgan, and further in view of US Patent Publication US2016/0040337A1 hereinafter referred to as Dutkiewicz.  G2 as modified above does not disclose wherein the at least one three dimensional PLA fiber matrix layer is intermediate at least one upper foam layer and lower base layer. 
Dutkiewicz discloses a mattress 100 further comprising at least one upper foam layer 102 and a lower base layer 106, wherein the three dimensional fiber matrix layer 104 is intermediate at least one upper foam layer and a lower base layer, and wherein the lower base layer and the at least one upper foam layer are formed of the three dimensional PLA fiber matrix layer (see fig. 1).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the fiber matrix of G2 to be intermediate an upper foam layer and lower base layer as taught by Dutkiewicz for the purpose of improving the comfort of the user and providing adequate ventilation.  Such a modification would not yield unexpected results. 

Response to Arguments
Applicant’s arguments filed 03/24/2022 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant fails to provide reasoning or rational as to why the prior art does not disclose the claimed limitation. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant fails to provide reasoning or rational as to why the prior art does not disclose the claimed limitation.
The declaration under 37 CFR 1.132 filed 03/24/2022 is insufficient to overcome the rejection of claims 9-11, 13-16 and 18-20 based upon 35 U.S.C. 103 rejection as set forth in the last Office action because:  The declaration of DeFranks clearly states he never considered using a three-dimensional polymetric fiber matrix layer by itself in a mattress. However fails to state it does not disclose a fiber matrix layer by itself. As it is evident in the disclosure of DeFranks as highlighted in paragraph 0009 the fiber matrix layer is first created by itself then integrated with a foam polymer. It is clear in the declaration and disclosure of DeFranks that DeFranks discloses a fiber matrix layer by itself but does not utilizing the fiber matrix layer by itself in a mattress. But that not utilizing the fiber layer as a stand-alone layer in a mattress does not negate the fact the fiber matrix layer is discloses as an independent layer by itself that is then combined with foam, then the combination layer is utilized in a mattress. However it is clear the prior art of Gladney does disclose utilizing a fiber layer by itself in a mattress. The declaration fails to overcome the rejection or explain how the fiber matrix layer of DeFranks is not consisting of only fibers. 
Applicant argues that the G2 in combination with D1, S1 and M1 is improper because D1 does not read on the "consisting of" claim limitation because it discloses a final product which is a fiber matrix layer combined with a foam layer. However Applicant's interpretation of the prior art is incorrect. D1 firstly discloses a fiber latex layer as a standalone product. Then said fiber matrix layer of D1 can be combined with a foam making it integral with the foam. D1 firstly discloses a fiber latex layer as a standalone product, then said fiber matrix layer of D1 can be combined with a foam making it integral with the foam.  However, the fact still remains that the fiber matrix layer is disclosed and depicted as a standalone apparatus which satisfies the “consisting of” limitation.  D1 discloses a fiber matrix layer as an intermediate structure which is then combined with a foam and which results in a fiber matrix layer 16, a combination foam fiber layer 14 and a foam layer 12 integrated as one support.  The claim is clearly directed towards a fiber matrix layer consisting of only fibers, which D1 does clearly disclose as elements 10 and 16.  The fact still stands that the fiber matrix layer is disclosed and depicted as a structure that is an independent layer from the remaining layers and is only made of fibers.  The claim is directed towards a mattress comprising a layer consisting of only fibers.  The “consisting of” limitation limits the claim to just what is claimed and nothing beyond. It does not mean the invention as a whole is limited to only the disclosure.  For example, the “consisting of” limitation is for “a fiber matrix layer” and not “a fiber matrix mattress”.  Additionally, G2 is the base reference which clearly discloses the claimed limitation and satisfies the “consisting of” language.  G2 is clearly directed towards a preconditioned layer being a fiber matrix layer.
Applicant also argues the prior art of G2 only references a fiber pad one time.  Examiner respectfully agrees that the prior art of G2 is directed towards the pre-conditioning of a foam pad in general, and it is also disclosed that an example of a foam pad is a fiber pad.  Hence, it is clear that the prior art of G2 discloses a pre-conditioned fiber pad.  Mentioning of a disclosure even once does not change the fact that the prior art discloses the limitation.  G2 is directed towards the pre-conditioning of a foam pad in general and it is also disclosed that an example of a foam pad is a fiber pad.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673